 

Exhibit 10.1

 



THIS LEASE made the 1st day of MAY , 2008.

 

IN PURSUANCE OF THE SHORT FORMS OF LEASES ACT.

 

BETWEEN:

 

RICHMOND WALNUT BUSINESS CENTRE INC.

a Corporation Incorporated under the laws

of the Province of Ontario

(hereinafter called the “Landlord”)

OF THE FIRST PART

 

-and-

 

CANNASAT THERAPEUTICS INC.

a Corporation Incorporated under the laws

of the Province of Ontario.

(hereinafter called the “Tenant”)

OF THE SECOND PART

 



WITNESSETH that in consideration of the rents hereby reserved and the covenants
herein contained on the part of the Tenant, the Landlord hereby leases to the
Tenant a portion of the land and building municipally known as 828 Richmond
Street West, in the City of Toronto, Province of Ontario (the “Premises”)
established at 3200 square feet of useable area together with use of the common
area, being the ground level, as outlined in red on the floor plan attached as
Schedule “A”.

 

TERM

TO HAVE AND TO HOLD the Premises for a term of THREE (3) YEARS from the 1st day
of May, 2008, to and including the 30th day of April 2011 (the“Term”).

 

RENT

The Tenant paying therefore as the basic rent during the Term, an annual rental,
exclusive of GST, of lawful money of Canada, payable in advance in equal monthly
installments, on the lst day of each month commencing May 1st, 2008, as follows:

 

TERM RENT  P.S.F. MONTHLY ANNUALLY Year 1 to 3 $23.00 $6,133.33 $73,600.00      
 

  

1.TENANT’S COVENANTS TO PAY RENT AND ADDITIONAL RENT

The Tenant covenants with the Landlord as follows:

 

Rent

To pay the rent in the manner herein provided without any abatement, deductions
or set-off.

 

ADDITIONAL RENT

a)Goods and Services Tax

To pay Goods and Services Tax payable with respect to such rent and additional
rent due under this Lease.

 

b)Tax Escalation

To pay its proportionate share of realty taxes escalation over the 2007 base
year.

 

c)Additional Services

To pay cost of such other additional services as may be requested by Tenant.

 



 

  Page 2

 

d)Other Taxes

In every year of the Term, to pay when due, any new business taxes or other
taxes and assessments levied in respect of the occupancy of the Premises.
Provided that should any of said taxes or additional levies, new taxes or
assessment be added to realty taxes and/or charged to Landlord, the Tenant shall
reimburse to Landlord and/or cause to be paid promptly to the extent and amount
which shall proportionately be determined by Landlord acting reasonably to be
the Tenant’s share.

 

e)Maintenance and Upkeep

The Tenant at its own expense will keep in good order and condition throughout
the Term, the interior of the Premises and all fixtures and appurtenances
located in the Premises. The Tenant will not commit or allow waste or injury to
the Premises and will not use or occupy or permit to be used or occupied the
Premises for an unlawful purpose, or in a manner that result sin the
cancellation of insurance, or in the refusal of an insurer or issue insurance as
requested. The Tenant, at all times, at its own expenses, will keep the
hallways, stairs, areaways, and rights-of-way over or adjacent to the premises
reasonably free from rubbish and will not encumber or obstruct them or allow
them to be encumbered or obstructed in any manner; and will not injure or
disfigure the land or the building or allow them to be injured or disfigured in
any way and at the expiration or other termination of this Lease, the Tenant,
accept as otherwise expressly provided in this Lease, will surrender and deliver
up the Premises in good order and condition.

 

f)Insurance

Without in any way limiting the liability of the Tenant under this Lease, the
Tenant covenants and agrees to obtain and keep in force:

 

i)          Comprehensive general liability insurance covering Tenant’s
liability for bodily injury and property damage arising from its use and
occupation of the Premises, including liability assumed under this Lease, with
limits of not less than $2M inclusive of any one occurrence, or such other
amount as the Landlord may from time to time reasonably require.

 

ii)          The above insurance shall be written by insurers licensed to do
business in Canada and shall be in a form satisfactory to Landlord. The Landlord
is to be included as a named Insured. The Tenant shall provide certified copies
of the policies to the Landlord. The policies are to be endorsed to provide that
in the event of any change in them which could affect the Landlord, or in the
event of any change in their which could affect the Landlord, or in the event of
their cancellation, the insurer will give notice by registered mail to the
Landlord 30 days prior to the effective date of such change or cancellation. If
the Tenant shall fail to purchase and maintain the insurance required herein,
the Landlord shall be free to place such insurance and the cost shall be payable
to the Landlord as additional rent payable on demand. However, this right shall
not impose upon the Landlord an obligation to obtain such insurance.

 

g)Compliance with Laws

To comply promptly with and conform to the requirements of all applicable
statutes, laws, by-laws, regulations, ordinances and orders at any time in force
during the Term which affect the condition, equipment, maintenance, use or
occupation of the Premises, and with every applicable regulation, order and
requirement of the Canadian Fire Underwriters Association or any body having
similar functions or of any liability or fire insurance company by which either
the Landlord or the Tenant may be insured any time during the Term; PROVIDED
that if the Tenant defaults under the provisions of this clause, the Landlord
may itself comply with the requirements of this clause and the Tenant shall
forthwith pay all costs and expenses incurred by the Landlord in so doing and
all such costs and expenses incurred by the Landlord in so doing and all such
cost and expenses shall be recoverable by the Landlord as additional rent.

 



 

  Page 3

 

h)Notice of Damage

In the event of any substantial damage to the Premises by any cause, to give
notice in writing thereof to the Landlord forthwith upon becoming aware of it.

 

i)Viewing Premises

To permit the Landlord at all reasonable times to enter upon view the state of
repair of the Premises and to comply with all reasonable requirements of the
Landlord with regard to the care, maintenance and repair thereon, to the extent
that the Tenant is responsible under this Lease of such care, maintenance and
repair. The Tenant further covenants and agrees that the Tenant will allow or
permit the Landlord or its agents to show the Premises to prospective
Mortgagees, Purchasers or Tenants, at all reasonable times upon twenty-four (24)
hours notice being given to the Tenant.

 

j)Utilities

To pay in every year during the term hereof any excess of charges for water,
gas, electric lights and power and other public utilities or services supplied
to or used on the Premises caused due to wasteful or exaggerated usage over and
above normal usage, and to indemnify the Landlord and the building and the
Premises against all cost sand charges in respect thereof.

 

k)Heat

To Assure Premises are kept at such temperature as may be necessary to prevent
damage thereto by frost.

 

 

l)Surrender of Premises at Termination of Lease

The Tenant will, at the expiration or sooner determination of the said term,
peaceably surrender and yield up to the Landlord the Premises with the
appurtenances, together with all leasehold improvements or erections which at
any time during the said Term shall be made therein or thereon in good and
substantial repair and condition, save and except for reasonable wear and tear.
The Tenant shall leave the Premises neat, tidy, free and clear of all refuse,
waste or other loose or objectionable materials, all of said work to be done to
the reasonable satisfaction of the Landlord. If the Premises are not left neat,
tidy and free and clear by the Tenant, then the Landlord may carry out such work
as agent of and at the expense of the Tenant and the Tenant shall pay to the
Landlord all costs and expenses incurred in so doing.

 

m)Use of Premises

The leased Premises shall be used by the Tenant for the purpose of an office

or studio and the Tenant shall not carry on or permit to be carried on any
business or activity which shall be deemed by the Landlord upon reasonable
grounds, to be illegal or a nuisance.

 

n)Payments Recoverable as Arrears of Rent

That whenever any amount by the terms of this Lease is payable by the Tenant to
the Landlord, whether as additional rent or otherwise, such amount shall be
recoverable by the Landlord in the same manner as if such amounts were rent in
arrears under this Lease, and that the landlord shall be entitled to take any
action therefor which it may be entitled to take in respect of rent in arrears
under this Lease, and that if the Tenant fails to pay any sum required to be
paid by it under the provisions of this Lease to any person, firm or corporation
other than the landlord, the Landlord shall have the right to pay any such sum
and to recover it as if it were rent in arrears under this Lease and the
Landlord shall be entitled to take any action therefor which it may be entitled
to take with respect to rent in arrears under this Lease.

 



 

  Page 4

 

o)Assignment

That the Tenant shall not assign, sublet, share or part with the possession of
the whole or any part of the Premises without the written leave of the Landlord,
which leave may not be unreasonably withheld. In all cases, the Tenant shall
remain jointly and severally liable under all covenants of this Lease.

 

 

p)Tenant’s Goods Free from Encumbrance

That the Tenant is the sole owner of all goods and chattels that are to be
brought upon the Premises and that such goods and chattels are free from any
mortgage, lien or other charge or encumbrance.

 

 

q)Waiver of Exemptions

That notwithstanding anything contained in The Landlord and Tenant Act, or any
amendments thereto, none of the goods or chattels of the Tenant at any time on
the Premises shall be exempt from levy by distress for rent in arrears as
provided for by any section of the Act above named, and that upon any claim
being made for such exemption by the Tenant or on distress made by the Landlord
or in any action brought to test the rights to the levy of distress upon goods
exempt by that Act, this covenant may be pleaded as an estoppel against the
Tenant and the Tenant waives every benefit that might have accrued to it by
virtue of that Act but for this covenant.

 

r)Tenant Responsible for Condition of Premises

That the Tenant will assume the sole responsibility of the operation and
maintenance of the Premises, and that the Landlord shall be under no liability
for injury to any servant, agent or employee of the Tenant or any sub-lessee,
licensee or invitee of the Tenant or for loss of or damage to the property of
the Tenant or of any of the aforementioned persons, save and except for gross
negligence or willful misconduct of the Landlord.

 

s)Indemnity

To indemnify the Landlord against all liabilities, costs, fines, suits, claims,
demands and actions and causes of action of any kind for which the Landlord may
become liable by reason of any breach, violation or non-performance by the
Tenant of any covenant, term or provision of this Lease, or any injury, death,
or damage to property, occasioned to our suffered by any person or any property
by reason of any act, neglect or default by the Tenant or is servants,
employees, agents, sub-lessees, or licensees or invitees on the Premises.

 

t)No Liability on Landlord

That the Landlord shall not, in any event be liable or responsible in any way
for any personal injury or death that may be suffered or sustained by, or for
any loss of or damage or injury to any property, including cars and contents
thereof, belonging to any employee, servant, agent, sub-lessee, licensee or
invitee of the Tenant on the Premises no matter how caused, and in particular,
and without restricting the generality of the foregoing, which may be caused or
occasioned by steam, electricity, gas, fumes, vapour, water works water, rain
water, other water, sleet, snow, ice, melted sleet, snow or ice, which may leak,
issue or flow from the Premises or from any water, steam, sprinkler or drainage
pipe or plumbing works situate in the Premises or which may be caused or
occasioned or attributable to the condition or arrangement of any electrical or
other wiring or caused or occasioned by snow or ice or other substances or
obstructions on the sidewalks, driveways, roads, streets and grounds or caused
or occasioned by the defective condition or lack of repair or disrepair thereof
or by any defect in any machinery or equipment in the Premises or in the
operation thereof by the Tenant or by any defects in

 



 

  Page 5

 

or the disrepair or non-repair of the Premises and the Tenant shall indemnify
the Landlord from and against all liabilities, claims, demands and causes of
action of any nature or any expense for such injury, death, loss or damage as
aforesaid, and maintain proper policies of insurance indemnifying the Landlord
against damage or loss occasioned by the maintenance or operation of any steam
or hot water boiler in the Premises in a reasonable amount; PROVIDED however
that nothing herein contained shall require the Tenant to indemnify the Landlord
against any claims, demands or actions for damages arising out the willful acts
or misconduct of the Landlord, its officer, employees, servants or agents.

 

u)Signs

That the Tenant shall not erect on or affix to the Premises any sings other than
those currently existing, except with the approval of the Landlord, which
approval shall not be unreasonably withheld, and provided that all such signs
comply with all local and municipal by-laws and regulations.

 

v)Post-Dated Cheques

The Tenant shall deliver to the Landlord at the beginning of each new Lease
year, a series of six (6) postdated cheques in payment of Rent and Additional
Rent.

  

2.LANDLORD’S WORK

The Landlord and Tenant acknowledge that Tenant is in possession of premises and
shall continue to occupy same as existing.

 

3.POSSESSION AND OCCUPANCY

a)The Tenant has possession of the premises and is herein extending the Term of
its Tenancy Agreement.

 

b)The Landlord will provide to the Tenant access and use of a concrete enclosed
storage area (approximately 3ft x 6ft) located in the basement back area of 822
Richmond Street West, for the duration of this Lease, at no additional charge.

  

4.LANDLORD’S COVENANTS

The Landlord hereby covenants with the Tenant as follows:

 

a)Quiet Enjoyment

For quiet enjoyment.

 

b)Gross Lease

The Landlord shall pay for regular charges for hydro, gas, and water consumption
as required for the Premises and furthermore to pay realty taxes that are levied
against the Premises, and premiums for standard fire insurance required to keep
insured the Premises against fire and other perils, subject to provisions
contained in this Lease.

 

c)Repair, Maintain & Replace

The Landlord covenants and agrees to maintain and keep the Premises, including
structure, plumbing, electrical, heating and air conditioner, roof and
entranceway in good order and condition both inside and out, as they would be
kept by a reasonable owner and to make all needed repairs and replacements,
reasonable wear and tear only excepted.

 

If however the Landlord is required to maintain, repair or replace any part or
element of the Premises by reason of negligent acts or omissions of the Tenant,
or of those for whom the Tenant is at law responsible, the Landlord may add the
costs of such repair, replacement and maintenance to the Rent, which Rent shall
thereafter immediately become due.

 



 

  Page 6

 

d)Parking

The Tenant shall have the exclusive use of Four (4) designated and marked
parking spaces in the Landlord’s above grade lot at the rate of One Hundred
($100.00) Dollars per car per month, or One Thousand Two Hundred ($1,200.00)
Dollars per car per annum, to be paid in advance on the first day of each month.
It is understood and agreed between the parties hereto that the Landlord shall
have no obligation to police the aforesaid parking spaces and further that the
Landlord shall not be liable for any damages, losses or injuries sustained by
the Tenant or any property owned by the Tenant if the same is damaged, lost or
injured in one of the parking spaces and the Tenant hereby indemnifies the
Landlord against any claims which may be brought against the Landlord arising
out of the Tenant’s use of the parking spaces. The Tenant shall furnish to the
Landlord, upon request, the current license plate numbers of all vehicles used
by the Tenant and its employees which will be parked in the said parking spaces.
No. 2, 3, 4, 5, plus 1 and 22 as permitted by City authorities.

  

5.PROVISOS

Provided always and it is hereby agreed as follows:

 

a)Lease Subordinate to Mortgages

This Lease and everything herein contained shall be deemed to be subordinate to
any charge or charges from time to time created by the Landlord by mortgage or
charge on the Premises and the Tenant shall promptly at any time as required by
the Landlord execute all documents and give such further assurance as may be
reasonably required to postpone its rights and privileges to the holder of any
charge or mortgage. Landlord will use best efforts to obtain a non-disturbance
agreement from mortgagee, if requested.

 

b)Removal of Fixtures

The Tenant may remove its fixtures; PROVIDED that any erection, addition,
structure or improvement erected upon the Premises shall become a part thereof,
shall not be removed and shall be subject to all of the provisions of this
Lease. AND FURTHER PROVIDED that no such erection, addition, structure or
improvement shall be erected upon the Premises without the prior written consent
of the Landlord.

 

c)Insolvency of Tenant

If the term of any of the goods or chattels of the Tenant shall be at any time
seized or taken in execution or in attachment by any creditor of the Tenant, or
if a writ of execution shall be issued against the goods and chattels of the
Tenant and remain unsatisfied for ten days, or if the Tenant shall execute any
chattel, mortgage or bill of sale of any of its goods or chattels, other than a
bill of sale of goods in the ordinary course of the Tenant’s business, or if the
Tenant shall make any assignment for the benefit of creditors of any bulk sale
or shall be adjudged bankrupt or insolvent by any court of competent
jurisdiction under any legislation then in force of shall take the benefit of
any Act that may be in force for bankrupt or insolvent debtors or shall attempt
to abandon the Premises, or to sell or dispose of its goods and chattels so that
there would not remain after such sale or disposal a sufficient distress on the
Premises in the opinion of the Landlord for the then accruing rent, then the
current month’s rent, together with the rent for the three months next ensuing
and all additional rent and other sums payable

hereunder for the said three months next ensuing shall immediately become due
and payable, and the term shall, at the option of the Landlord forthwith be
determined and in each of the above cases such accelerated rent, additional rent
and other amounts shall be recoverable by the Landlord as if it were rent in
arrears.

  

d)Following of Tenant’s Goods

If the Tenant removes its goods and chattels from the Premises except in the
ordinary course of business, the Landlord may follow then for thirty (30) days
in the manner provided for in the Landlord and Tenant Act or other applicable
legislation.

 



 

  Page 7

 

e)Re-Entry for Non-Payment of Rent

The Landlord may re-enter the Premises for non-payment of rent.

  

f)Re-Entry for Non-Performance of Covenants

Notwithstanding anything herein contained to the contrary, if the Tenant shall
fail to comply with any of its covenants hereunder, except the covenant to pay
rent, the Landlord may give to the Tenant notice in writing stating the default
with reasonably sufficient particulars and requiring it to be remedied, and if
such default is not remedied by the Tenant within Ten (10) days after the
receipt of such notice, or such longer period as may be reasonably necessary in
view o the nature of the default, the Landlord at is option may either enter the
Premises or any part thereof in the name of the whole and repossess them or take
such steps as may be necessary to remedy and correct such default and recover
its costs and expenses incurred in so doing from the Tenant as additional rent.

  

g)Further Rights of Re-Entry

If the Term should be seized or forfeited for any of the causes set forth in
proviso (d) above, the Landlord shall have the right of re-entry given by
proviso (f).

  

h)Holding Over

Should the Tenant remain in occupation of the Premises after the determination
of the Term with the consent of the Landlord and without other special
agreement, it shall be as a monthly tenant at a rental of Seven Thousand
($7,000.00) Dollars per month, payable in advance on the 1st day of each and
every month and subject in other respects to the terms of this Lease.

  

i)Condonation no Waiver of Subsequent Default

Any condoning, excusing or overlooking by the Landlord of any default, breach or
non-performance by the Tenant at any time of any covenant, proviso or condition
herein contained, shall not operate to waive the Landlord’s rights under this
Lease in respect of any later default, breach or non-observance so as to defeat
in any way the rights of the Landlord under this Lease on any such later
default, breach or non-observance, and all rights and remedies of the Landlord
shall be deemed to be cumulative, not alternative.

  

6.RENEWAL

Provided the Tenant has duly and regularly performed all of the covenants on its
part to be performed in the Lease, and is not in default thereunder, the Tenant
shall be entitled to renew the Lease for a further term of THREE (3) years under
the same terms and conditions, provided it has given at least THREE (3) months
written notice to the Landlord, but not more than SIX (6) months, save and
except that there shall be no further right of renewal and save and except the
rental rate which shall be agreed upon by both parties herein, failing which the
rental shall be determined by arbitration in accordance with the Arbitration Act
of Ontario.

  

7.RIGHT TO CANCEL LEASE

The Tenant shall have the option, at its election, to terminate this Lease at
any time without penalty, provided that the Tenant shall give the Landlord
written notice ONE HUNDRED AND EIGHTY (180) days prior to the effective date of
such termination.

 



 

  Page 8

 

8.SUCCESSORS AND COVENANTS

This Lease and anything herein contained shall extend to, bind and enure to the
benefit of successors and assigns of each of the parties hereto subject tot he
consent of the Landlord being obtained, as hreinbefore provided, to any
assignment of sub-lease by the Tenant, and, where there is more than one
Landlord or Tenant or where the Landlord or Tenant is a male, female or a
corporation, the provisions herein shall be read with all grammatical changes
thereby rendered necessary. All covenants herein contained thereby rendered
necessary. All covenants herein contained shall be deemed joint and several and
all right s and powers reserved to the Landlord may be exercised by either the
Landlord or its agents or representatives.

 

This Lease and all provisions herein shall be construed in accordance with the
laws of the Province of Ontario.

 

IN WITNESS WHEREOF the parties hereto have hereunto affixed their respective
hands and corporate seals under the hands of their duly authorized officers as
of the date first above written.

 

W I T N E S S:

 



  CANNASAT THERAPEUTICS INC.                           Per: /s/ David Hill      
    a.s.o.     (Tenant)                                       RICHMOND WALNUT
BUSINESS CENTRE INC.                           Per: /s/ Guy Ritchie          
a.s.o.     (Landlord)                           Per:             a.s.o.    
(Landlord)

 



 

 